COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                              No. 08-13-00025-CR
                                                §
                                                                  Appeal from
 EX PARTE: DANIEL ALVAREZ                       §
                                                              384th District Court
                                                §
                                                            of El Paso County, Texas
                                                §
                                                            (TC # 960D10169-384-1)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

denying the Application for Writ of Habeas Corpus, in accordance with the opinion of this Court,

and that this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.